—Appeal from a judgment of the Supreme Court (Travers, J.), entered April 16, 1993 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner parole release.
The reasons given by the Board for denying petitioner’s request for parole, which included petitioner’s criminal history, his failure to complete a temporary release program and the fact that he committed his most recent offense while on parole release, were supported by the record and satisfy appropriate statutory requirements. Any remaining contentions raised by petitioner have been considered and rejected as lacking in merit. Supreme Court’s decision to dismiss this proceeding must therefore be affirmed.
Mikoll, J. P., Yesawich Jr., Mercure and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.